                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 1 of 8 Page ID #:37



                                    1    YU | MOHANDESI LLP
                                    2    Brett B. Goodman (SBN 260899)
                                         213.375.3543 | bgoodman@yumollp.com
                                    3    Tamar G. Ellyin (SBN 266860)
                                         213.418-9341 | tellyin@yumollp.com
                                    4    633 West Fifth Street, Suite 2800
                                         Los Angeles, CA 90071
                                    5    213.377.5501 Facsimile
                                    6    Attorneys for Defendant
                                         First National Collection Bureau, Inc.
                                    7
                                    8
                                    9
                                    10
                                                               UNITED STATES DISTRICT COURT
                                    11
                                                             CENTRAL DISTRICT OF CALIFORNIA
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13   CINDY SUNG,                              Case No.: 2:20-cv-05764-DSF-SK
                                    14                          Plaintiff,
                                         v.                                       DEFENDANT FIRST NATIONAL
                                    15   FIRST NATIONAL COLLECTION                COLLECTION BUREAU, INC.’S
                                    16   BUREAU, INC.,                            ANSWER
                                                              Defendant.
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                          –1–
                                                DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S ANSWER
                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 2 of 8 Page ID #:38



                                    1    TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
                                    2          Defendant FIRST NATIONAL COLLECTION BUREAU, INC., (“FNCB” or
                                    3    “Defendant”) files this Answer to Plaintiff CINDY SUNG’S Complaint as follows:
                                    4                                NATURE OF THE ACTION
                                    5          1.      FNCB admits that Plaintiff brings this action pursuant to the Fair Debt
                                    6    Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), the Telephone
                                    7    Consumer Protection Act, 47 U.S.C. §227 et seq. (“TCPA”), and the Rosenthal Fair
                                    8    Debt Collection Practices Act, California Civil Code § 1788 et seq. (“RFDCPA”).
                                    9    FNCB denies committing any violation of any of these acts against Plaintiff.
                                    10                              JURISDICTION AND VENUE
                                    11              2. FNCB lacks knowledge or information sufficient to form a belief about
633 West Fifth Street, Suite 2800




                                    12   the truth of Paragraph 2; therefore, it denies the same.
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13              3. FNCB lacks knowledge or information sufficient to form a belief about
                                    14   the truth of Paragraph 3; therefore, it denies the same.
                                    15                                          PARTIES
                                    16              4. FNCB lacks knowledge or information sufficient to form a belief about
                                    17   the truth of Paragraph 4; therefore, it denies the same.
                                    18              5. FNCB denies Paragraph 5 as an incomplete and/or inaccurate statement
                                    19   of law.
                                    20              6. FNCB admits Paragraph 6.
                                    21              7. FNCB denies Paragraph 7 as an incomplete and/or inaccurate statement
                                    22   of law.
                                    23              8. FNCB admits that as a corporation it may only act through its agents,
                                    24   employees, officers, members, directors, heirs, successors, assigns, principals,
                                    25   trustees, sureties, subrogees, representatives and insurers acting within the scope of
                                    26   their agency.
                                    27                                FACTUAL ALLEGATIONS
                                    28              9. FNCB admits that Plaintiff brings this action pursuant to the Fair Debt

                                                                             –2–
                                                   DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S ANSWER
                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 3 of 8 Page ID #:39



                                    1    Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), the Telephone
                                    2    Consumer Protection Act, 47 U.S.C. §227 et seq. (“TCPA”), and the Rosenthal Fair
                                    3    Debt Collection Practices Act, California Civil Code § 1788 et seq. (“RFDCPA”).
                                    4    FNCB denies committing any violation of any of these acts against Plaintiff.
                                    5             10. FNCB lacks knowledge or information sufficient to form a belief about
                                    6    the truth of Paragraph 10; therefore, it denies the same.
                                    7             11. FNCB lacks knowledge or information sufficient to form a belief about
                                    8    the truth of Paragraph 11; therefore, it denies the same.
                                    9             12. FNCB lacks knowledge or information sufficient to form a belief about
                                    10   the truth of Paragraph 12; therefore, it denies the same.
                                    11            13. FNCB lacks knowledge or information sufficient to form a belief about
633 West Fifth Street, Suite 2800




                                    12   the truth of Paragraph 13; therefore, it denies the same.
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13            14. FNCB lacks knowledge or information sufficient to form a belief about
                                    14   the truth of Paragraph 14; therefore, it denies the same.
                                    15            15. FNCB denies Paragraph 15.
                                    16            16. FNCB denies Paragraph 16.
                                    17            17. FNCB denies Paragraph 17.
                                    18            18. FNCB lacks knowledge or information sufficient to form a belief about
                                    19   the truth of Paragraph 18; therefore, it denies the same.
                                    20            19. FNCB denies Paragraph 19.
                                    21            20. FNCB denies Paragraph 20.
                                    22            21. FNCB denies Paragraph 21.
                                    23            22. FNCB denies Paragraph 22.
                                    24            23. FNCB lacks knowledge or information sufficient to form a belief about
                                    25   the truth of Paragraph 23; therefore, it denies the same.
                                    26            24. FNCB denies Paragraph 24.
                                    27            25. FNCB denies Paragraph 25.
                                    28

                                                                           –3–
                                                 DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S ANSWER
                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 4 of 8 Page ID #:40



                                    1                                           COUNT I
                                    2               26. FNCB reincorporates the preceding paragraphs as though fully restated
                                    3    herein.
                                    4               27. FNCB denies Paragraph 27 as an incomplete and/or inaccurate statement
                                    5    of law.
                                    6               28. FNCB admits that at times it acts as a debt collector, however, it lacks
                                    7    knowledge or information sufficient to form a belief about the truth of whether it acted
                                    8    as a “debt collector” as the term is defined by the FDCPA; therefore, it denies the
                                    9    same.
                                    10              29. FNCB admits that at times it acts as a debt collector, however, it lacks
                                    11   knowledge or information sufficient to form a belief about the truth of whether it acted
633 West Fifth Street, Suite 2800




                                    12   as a “debt collector” as the term is defined by the FDCPA; therefore, it denies the
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13   same.
                                    14              30. FNCB denies Paragraph 30 as an incomplete and/or inaccurate statement
                                    15   of law. As a further response, FNCB lacks knowledge or information sufficient to
                                    16   form a belief about the truth of Paragraph 30; therefore, it denies the same.
                                    17              31. FNCB denies Paragraph 31 as an incomplete and/or inaccurate statement
                                    18   of law.
                                    19              32. FNCB denies Paragraph 32.
                                    20              33. FNCB denies Paragraph 33.
                                    21              34. FNCB denies Paragraph 34 as an incomplete and/or inaccurate statement
                                    22   of law.
                                    23              35. FNCB denies Paragraph 35 and its subparts as incomplete and/or
                                    24   inaccurate statements of law.
                                    25              36. FNCB denies Paragraph 36.
                                    26              37. FNCB denies Paragraph 37 as an incomplete and/or inaccurate statement
                                    27   of law.
                                    28              38. FNCB denies Paragraph 38.

                                                                             –4–
                                                   DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S ANSWER
                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 5 of 8 Page ID #:41



                                    1               39. FNCB denies Paragraph 39.
                                    2               FNCB denies Plaintiff’s request for relief and its subparts, and denies
                                    3    Plaintiff is entitled to any relief or damages.
                                    4                                            COUNT II
                                    5               40. FNCB reincorporates the preceding paragraphs as though fully restated
                                    6    herein.
                                    7               41. FNCB denies Paragraph 41 as an incomplete and/or inaccurate statement
                                    8    of law.
                                    9               42. FNCB denies Paragraph 42.
                                    10              43. FNCB denies Paragraph 43.
                                    11              44. FNCB denies Paragraph 44.
633 West Fifth Street, Suite 2800




                                    12              45. FNCB denies Paragraph 45 as an incomplete and/or inaccurate statement
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13   of law.
                                    14              46. FNCB denies Paragraph 46.
                                    15              FNCB denies Plaintiff’s request for relief and its subparts, and denies
                                    16   Plaintiff is entitled to any relief or damages.
                                    17                                          COUNT III
                                    18              47. FNCB reincorporates the preceding paragraphs as though fully restated
                                    19   herein.
                                    20              48. FNCB denies Paragraph 48 as an incomplete and/or inaccurate statement
                                    21   of law.
                                    22              49. FNCB denies Paragraph 49 as an incomplete and/or inaccurate statement
                                    23   of law. As a further response, FNCB lacks knowledge or information sufficient to
                                    24   form a belief about the truth of Paragraph 49; therefore, it denies the same.
                                    25              50. FNCB admits that at times it acts as a debt collector, however, it lacks
                                    26   knowledge or information sufficient to form a belief about the truth of whether it acted
                                    27   as a “debt collector” as the term is defined by the RFDCPA; therefore, it denies the
                                    28   same.

                                                                             –5–
                                                   DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S ANSWER
                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 6 of 8 Page ID #:42



                                    1               51. FNCB denies Paragraph 51 as an incomplete and/or inaccurate statement
                                    2    of law.
                                    3               52. FNCB denies Paragraph 52.
                                    4               53. FNCB denies Paragraph 53.
                                    5               FNCB denies Plaintiff’s request for relief and its subparts, and denies
                                    6    Plaintiff is entitled to any relief or damages.
                                    7                                    JURY TRIAL DEMAND
                                    8               54. FNCB admits Plaintiff demands trial by jury.
                                    9                                  AFFIRMATIVE DEFENSES
                                    10              55. Any violation, if it occurred, was the result of a bona fide error.
                                    11              56. Plaintiff’s claims may be barred because Defendant, within 15 days after
633 West Fifth Street, Suite 2800




                                    12   discovering a violation which is able to be cured, or after the receipt of a written
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13   notice of such violation, made adjustments or corrections necessary to cure the
                                    14   violation with respect to Plaintiff.
                                    15              57. Defendant had prior express consent to call Claimant.
                                    16              58. Plaintiff’s damages, if any, are the result of the actions of third parties
                                    17   over whom FNCB has no control.
                                    18              59. Plaintiff’s damages, if any, were pre-existing damages not caused by
                                    19   FNCB.
                                    20              60. Plaintiff has failed to mitigate damages, if any.
                                    21              61. Plaintiff proximately caused his own damages, if any.
                                    22              62. Plaintiff has failed to state a claim against FNCB upon which relief can
                                    23   be granted.
                                    24   ///
                                    25   ///
                                    26   ///
                                    27   ///
                                    28   ///

                                                                             –6–
                                                   DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S ANSWER
                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 7 of 8 Page ID #:43



                                    1              63. Plaintiff has not suffered a concrete, injury-in-fact.
                                    2          Considering the above, Defendant FIRST NATIONAL COLLECTION
                                    3    BUREAU, INC. respectfully requests that Plaintiff take nothing herein, that it be
                                    4    dismissed with its costs, and all other and further relief, at law or in equity, to which it
                                    5    may be justly entitled.
                                    6
                                    7    DATED: August 28, 2020                   YU | MOHANDESI LLP
                                    8
                                    9                                             By /s/ Brett B. Goodman
                                                                                   Brett B. Goodman
                                    10
                                                                                   Attorneys for Defendant
                                    11                                             First National Collection Bureau, Inc.
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                           –7–
                                                 DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S ANSWER
                                     Case 2:20-cv-05764-DSF-SK Document 11 Filed 08/28/20 Page 8 of 8 Page ID #:44



                                    1                              CERTIFICATE OF SERVICE
                                    2
                                               I hereby certify that on August 28, 2020, a copy of the foregoing was filed and
                                    3
                                         served electronically in the ECF system. Notice of this filing will be sent to the
                                    4
                                         parties by operation of the Court’s electronic filing system. Parties may access this
                                    5
                                         filing through the Court’s system.
                                    6
                                    7
                                               Dated: August 28, 2020.
                                    8                                         YU | MOHANDESI LLP
                                    9                                         By     /s/ Brett B. Goodman
                                                                                Brett B. Goodman
                                    10                                          Attorneys for Defendant
                                    11                                          First National Collection Bureau, Inc.
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                –1–
                                                                       CERTIFICATE OF SERVICE
